Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-3, 6, 11, 12, and 67-77 are pending.  
Claims 1-3, 6, 11, 12, and 67-77 are examined on the merits.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, 67-70, 72, and 75-77 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yarranton (Yarranton, Coagulation factor levels in cryosupernatant prepared from plasma treated with amotosalen hydrochloride (S-59) and ultraviolet A light. Transfusion, (2005 Sep) Vol. 45, No. 9, pp. 1453-8).  
Yarranton teaches AB   BACKGROUND:  The standard treatment for thrombotic thrombocytopenic purpura (TTP) is plasma exchange with fresh-frozen plasma (FFP). Exposure to large volumes of FFP increases the risk of transfusion-transmitted infections.  Cryosupernatant (CSP) (thus the claimed cryo-poor plasma, thus claims 1, 2 and 6 are met) offers a theoretical advantage over FFP, because it lacks the large von Willebrand factor (VWF) forms implicated in the pathogenesis of TTP.  This study compared the hemostatic variables of CSP prepared from FFP treated with a photochemical pathogen inactivation process to CSP prepared from conventional FFP. STUDY DESIGN AND METHODS:  Forty CSP units were prepared from North American blood group A donor FFP.  Twenty-one of the FFP units were individually treated with amotosalen hydrochloride (S-59) (thus claims 76, and 77 are met) and ultraviolet A light (test, photochemically treated FFP), and 19 units were not treated (control, FFP). RESULTS:  Hemostatic variables of test and control CSP were similar and within reported ranges for conventional FFP with the exception of those properties depleted in CSP.  VWF-cleaving protease activity (VWF:CP) and protein S (PS) levels (total and free antigen and activity) were within the conventional FFP reference range for test and control CSP.  There were statistical differences between test and control CSP for alpha(2)-antiplasmin, antithrombin, protein C, and VWF:CP on a per-volume basis, but all levels were within the reference range for FFP, and the differences were not significant when expressed per gram of CSP protein. CONCLUSION:  S-59-treated CSP retained adequate levels of critical plasma proteins for plasma exchange therapy in acute TTP.  The data indicate good preservation of hemostasis control proteins such as PS, alpha(2)-antiplasmin, and VWF:CP activity (ADAMTS13) (see Abstract). Yarranton teaches Large quantities of plasma are routinely used in the treatment of TTP. In one study a mean of 15.8 plasma exchange treatments (thus claims 69 and 70 are met) consisting of 1.0 to 1.5 blood volumes were required (thus claim 67 is met). This corresponds to a very high rate of patient exposure to different plasma donors. A 60-kg patient with an estimated plasma volume of 40 mL per kg (thus claim 68 is met) would require 2400 mL of plasma per exchange. Assuming that 1 unit of plasma contains 250 mL, this results in exposure to 9 to 10 donors per exchange (thus claims 72 and 75 are met). Fifteen plasma exchanges would equate to at least 144 donor exposures per treatment cycle (page 1453, 2nd column, last paragraph bridging page 1454). Yarranton teaches Preparation of test and control CSP. FFP was prepared from whole blood collected from 40 random blood group A North American donors. Twenty one of the plasma units were individually photochemically treated with 15 mL of amotosalen hydrochloride (thus claims 76 and 77 are met) (S-59) per unit and UVA light (test, photochemically treated FFP) and then frozen at approximately -39ºC Plasma samples from 19 of the random donor units were individually transferred without treatment (control) into storage containers identical to those used for the photochemically treated units and then frozen in the same manner as test units. All units were frozen within 8 hours from the time of collection, and the volume of each unit ranged
between 242 and 326 mL. The frozen units were stored between -28 and -34 ºC for 7 to 9 months (thus claim 12 is met) before thawing for CSP preparation. The units were thawed in refrigerators at 2 to 6 ºC. After thawing and centrifugation, supernatant was separated from the cryoprecipitate with plasma expressers (thus claim 11 is met). The supernatant was then placed in a 37 ºC water bath for 5 to 10 min to allow any precipitate transferred with the supernatant to go back into solution, thus ensuring homogeneous sampling. Aliquots were prepared from each test and control unit, frozen, and stored between -39 and -70 ºC before analysis (page 1454, 1st column last paragraph and 2nd column, 1st paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-3, 6, 67-70, 72, 75, and 76 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ekiaby (Ekiaby. Safety and efficacy of mini-pool S/D cryoprecipitate-poor-plasma (S/D-CPP) in partial volume therapeutic plasma exchange. Vox Sanguinis, (June 2013) Vol. 105, Supp. SUPPL.1, pp. 257. Abstract Number: P-571).
Ekiaby teaches AB   Background: Therapeutic plasma exchange can treat clinical conditions such as Guillain-Barre Syndrome (thus claims 1-3 are met), Thrombotic Thrombocytopenic Purpura (thus claims 1, 2, and 6 are met) (TTP), Myasthenia Gravis and others.  The usual replacement fluid is 5% saline albumin, except in TTP where cryoprecipitate-poor-plasma (CPP) (thus the claimed cryo-poor plasma exchange) is usually preferred. 5% saline albumin is virally safe but may induce hypotensive complications as a result of large volume exchange sessions. CPP may transmit blood-borne viruses and has adverse side effects. Recently a solvent/detergent (S/D) process for viral inactivation of (thus pathogen-inactivated, thus claim 76 is met) minipools of CPP has been developed, opening new clinical possibilities. Aim: To study the safety and efficacy of mini-pool S/D-CPP prepared in a medical device (VIPS, Colombier, Switzerland) as an exchange fluid in partial volume therapeutic plasma exchange.  Patients and methods. The study was approved by the Ethical Committee of Shabrawishi Hospital. 32 patients with clinical conditions requiring therapeutic plasma exchange were included. 20 had Guillain-Barre Syndrome, 8 presented acute kidney transplant rejection due to cytotoxic antibodies, and 4 had TTP.  There were 15 males and 17 females.  The volume of therapeutic plasma exchange used was 2 L/patient/ session (thus overlaps with the claimed about 30 ml/kg, 40 ml/kg, 50 ml/kg, or 60 ml/kg in claim 68, thus claim 68 is met; thus claims 72 and 75 are met), irrespective of weight (mean = 80 kg; range: 60-100) and height (mean = 162 cm; range: 130-180), using 0.5 L saline and 1.5 L of mini-pool S/DCPP.  The average number of sessions/patient was 7.4 (range: 3-20) (thus claims 69 and 70 are met).  Criteria for safety were completion of the exchange sessions without or with only mild to moderate side effects, not requiring premature end of the sessions nor medications. The main criteria for efficacy was based on objective clinical and laboratory improvement: (a) regain or various degrees of improvement in muscle power in Guillain Barre Syndrome; (b) normalization of platelet count for at least 2 weeks for TTP; and (c) stabilization of the kidney graft based on improved urine output, normal serum creatinine and electrolytes.  Results: Patients received a mean volume of 11.1 L of mini-pool S/D-CPP (range: 4.5 - 30 L) (thus overlaps with the claimed 1-1.5 times of the subject’s plasma volume, thus claim 67 is met) No severe adverse events were recorded.  During the S/D-CPP exchange sessions (a) 2 patients experienced chills and rigors that resolved by warming the patients and by calcium gluconate injections., (b) 1 patient experienced mild to moderate allergic reactions that were treated by antihistamines, and (c) a fourth patient expressed chest pain that was managed only by comforting the patient, as we did not record any changes in the ECG, blood pressure or pulse rate. None of the sessions had to be terminated prior to completion and no delayed complications nor late adverse events were recorded as a consequence of the S/D-CPP exchange sessions.  Clinical improvement, at various degrees, was observed in all patients.  Conclusion: Mini-pool S/D-CPP was found to be safe, confirming recent data in patients with bleeding disorders treated with S/D-treated mini-pool cryoprecipitate prepared with a similar procedure.  In addition, based on retrospective comparison in the same pathologies, partial volume therapeutic plasma exchange was as efficient as total volume exchange, presenting the added advantage of reducing hypotensive and cardiovascular complications (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.


Claims 1-3, 12, and 68 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schulz et al (US 2013/0274444 A1).  
Schulz et al teach Fibrinogen deficiencies (thus a condition indicated for treatment with albumin by plasma exchange, thus claim 2 and 3 are met) can be corrected to normal fibrinogen levels in plasma of about 1.5-3 g/L (thus a therapeutically effective amount) by replacement therapy with intravenous infusion of fresh frozen plasma or cryoprecipitate (thus a method of treating a disease or condition indicated for treatment by plasma exchange in a subject in need thereof, thus the claimed cryo-poor plasma). However, these treatments are afflicted with the risk of introduction of pathogens, e.g. viruses or prions, into a patient and are there-by generating additional disorders. It is thus advisable to intravenously apply virus inactivated (thus pathogen-inactivated plasma composition) fibrinogen compositions to restore fibrinogen at physiological levels in a save way [0005]. The fibrinogen concentrate is filled into final containers after sterile filtration and the may be stored in liquid, liquid frozen or lyophilised form [0035] (thus claim 12 is met). The fibrinogen concentrate is filled into final containers after sterile filtration and the may be stored in liquid, liquid frozen or lyophilised form [0048]. A further object of this application is providing of a process to manufacture a concentrate on an industrial level, i.e. several hundreds to thousands of liters starting material, such as blood or blood plasma, although a small scale production, i.e. some 1/10 liter to some liters (if 2l, then meets 30 ml/kg in claim 68, thus claim 68 is met), is also possible [0015]. The process of claim 4 wherein a virus inactivation is performed by employing a solvent/detergent (S/D) treatment (see claim 6) 
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-3, 12, 68, 72, 73, and 75 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jonsson (US 5,098,372).
Jonsson teaches Methods and machine based on blood separation by filtration for plasma exchange treatment, plasma donation and cytapheresis such as platelet apheresis (see Title) (thus claim 73 is met). Jonsson teaches for plasma exchange treatment of a patient, whereby plasma is separated from the patient's blood (because the plasma may lack a certain substance or alternatively may contain substances(s) that cause(s) disease or may be generated by the disease and in turn give rise to significant troubles, thus claims 2 and 3 are met) and substitution fluid is added to the patient's blood, until now one has been forced to use machinery requiring two separate blood vessel connections through intravenous needles, catheters or the like, one connection for blood flow out from the patient and the other for the return flow back to the patient. This holds true irrespective of the principle applied for separation of blood, centrifugation or filtration. Dual connection has been the only feasible arrangement when running continuous blood separation processes by using equipment without reservoir functions. One special embodiment of plasma donation is so called plasma exchange donation wherein plasma is donated in exchange for the bulk of plasma collected from the donor at a preceding session, these plasma donors returning for donation once a month or much more often (thus claims 72 and 75 are met). Inbetween sessions the procured plasma is subjected to a sterile fractionation (thus pathogen-inactivated) procedure such as taking out a so called cryoprecipitate (thus the claimed cryo-poor plasma), where concentrated coaguloation factor VIII may be found. Then the rest of the plasma may be returned without risk of any severe side effect to the donor. Therefore, thanks to the fully compatible exchange fluid being plasma, large volumes up to a few liters (thus claim 68 is met) may be collected at advantage during each session (col 1, lines 12-42).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-3, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bechor et al (US 2010/0310524 A1).
Bechor et al teach the invention relates to the use of viral inactivated-plasma cryoprecipitate concentrate (VIPCC) (thus plasma exchange) comprising a suitable fibronectin/fibrinogen ratio for treating a spine disease, disorder or condition such as intervertebral disc degeneration (see Abstract) (thus claims 1-3 are met). In one embodiment of the invention, the VIPCC comprises a fibronectin/fibrinogen ratio of about 1/7. The term "viral-inactivated plasma concentrated cryoprecipitate" relates to a cryoprecipitate of whole blood having a fibronectin/fibrinogen ratio higher than 1/12, for example as described in EP-B-534,178 and WO-A-9305822, and obtainable by [0134] thawing a cryopaste; [0135] dissolving in a buffer at pH 7.0 to 7.2 (thus right away, thus within 5 days, thus claim 11 is met); [0136] preheating to 30 to 35.degree. C.; [0137] adjusting pH to 7.0 to 7.2; [0138] adding aluminum hydroxide under stirring; [0139] centrifuging and discarding the precipitate; [0140] adding CaCl.sub.2; [0141] virus inactivation; [0142] concentrating by ultrafiltration to a protein concentration of 60 to 100 mg/ml [0133]. The cryoprecipitate according to the invention and/or the activating compound can be supplied as a solution or in a solid form, for example as a lyophilized powder. The solution can be in frozen state [0150] (thus claim 12 is met).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 6, 11, 12, 67-72, and 74-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarranton as applied to claims 1, 2, 6, 11, 12, 67-70, 72, and 75-77 above.
The teachings of Yarranton are set forth above and applied as before.
The teachings of Yarranton do not specifically teach the claimed treatment frequency in claim 71, or the pathogen inactivation timing in claim 74.
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the plasma exchange frequency according to the disease severity of the subject. 
         It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the pathogen inactivation timing, either right after the donation or right before the exchanging time. 
          Determining an appropriate treatment regimen is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, 6, 11, 12, and 67-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yarranton as applied to claims 1, 2, 6, 11, 12, 67-72, and 74-77 above, further in view of Jonsson (US 5,098,372).
The teachings of Yarranton are set forth above and applied as before.
The teachings of Yarranton do not specifically teach the claimed apheresis in claim 73.
Jonsson teaches Methods and machine based on blood separation by filtration for plasma exchange treatment, plasma donation and cytapheresis such as platelet apheresis (see Title) (thus claim 73 is met). Jonsson teaches for plasma exchange treatment of a patient, whereby plasma is separated from the patient's blood (because the plasma may lack a certain substance or alternatively may contain substances(s) that cause(s) disease or may be generated by the disease and in turn give rise to significant troubles, thus claims 2 and 3 are met) and substitution fluid is added to the patient's blood, until now one has been forced to use machinery requiring two separate blood vessel connections through intravenous needles, catheters or the like, one connection for blood flow out from the patient and the other for the return flow back to the patient. This holds true irrespective of the principle applied for separation of blood, centrifugation or filtration. Dual connection has been the only feasible arrangement when running continuous blood separation processes by using equipment without reservoir functions. One special embodiment of plasma donation is so called plasma exchange donation wherein plasma is donated in exchange for the bulk of plasma collected from the donor at a preceding session, these plasma donors returning for donation once a month or much more often (thus claims 72 and 75 are met). Inbetween sessions the procured plasma is subjected to a sterile fractionation (thus pathogen-inactivated) procedure such as taking out a so called cryoprecipitate (thus the claimed cryo-poor plasma), where concentrated coaguloation factor VIII may be found. Then the rest of the plasma may be returned without risk of any severe side effect to the donor. Therefore, thanks to the fully compatible exchange fluid being plasma, large volumes up to a few liters (thus claim 68 is met) may be collected at advantage during each session (col 1, lines 12-42).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to the claimed apheresis collected plasma from Jonsson since both of the references teach plasma exchange with pathogen-inactivated cryo-poor plasma. Therefore, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 1, 2, 6, 12, and 67-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jonsson as applied to claims 1, 2, 6, 12, 68, 72, 73, and 75 above.
The teachings of Jonsson are set forth above and applied as before.
The teachings of Jonsson do not specifically teach the claimed volume in claim 67, the claimed times in claims 69-71, the pathogen inactivation timing in claim 74.
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the plasma exchange volume since Jonsson teaches thanks to the fully compatible exchange fluid being plasma, large volumes up to a few liters (thus claim 68 is met) may be collected at advantage during each session, a few liters could be 4 liters or 5 liters, which 1 time or 1.5 times of the subject’s plasma volume depending on the age, or weight of the subject.
	     It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the plasma exchange frequency according to the disease severity of the subject. 
        It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the pathogen inactivation timing, either right after the donation or right before the exchanging time. 
          Determining an appropriate treatment regimen is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-3, 12, and 67-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jonsson as applied to claims 1-3, 6, 12, and 67-75 above, and further in view of Burnouf et al (US 20110033554 A1).
The teachings of Jonsson are set forth above and applied as before.
The teachings of Jonsson do not specifically teach photochemical inactivation including with a psoralen.
Burnouf et al teach this is the first time that filtration of plasma for transfusion or other plasma components, such as cryoprecipitate or cryo- poor plasma, manufactured by blood establishments through a 0.2 .mu.m filter is possible. The filtration through a filter having pores of a size of about 0.2 .mu.m has the advantage of resulting in products that are free of any blood cells (leucocytes, platelets, red cells) and cell debris, in addition of being free of bacteria and parasites. The complete removal of blood cells and cell debris can also contribute to an improved safety of plasma for transfusion or other plasma components, such as cryoprecipitate or cryo-poor plasma, thanks to removal or a reduction of leucocytes associated pathogens, such as cytomegalovirus, Epstein-Barr virus, or prions. In contrast to the present invention, normal single donor plasma is processed aseptically and contains significant levels of blood cells; leucoreduced single-donor plasma contains low levels of leucocytes but may still contain platelets; virally-inactivated plasma units such as single-donor methylene-blue plasma, or psoralen plasma are run through methylene blue or psoralen adsorption filters, respectively, but still contain blood cells or blood cell debris [0031].
          It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use photochemical inactivation including with a psoralen for pathogen-inactivation since as evidenced by Burnouf et al, photochemical inactivation including with a psoralen is well known in the art for cryoprecipitate or cryo-poor plasma pathogen-inactivation. Since both of the references teach cryoprecipitate or cryo-poor plasma, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
          Determining an appropriate treatment regimen is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 
	            

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655